Name: Commission Regulation (EEC) No 1845/80 of 14 July 1980 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 / 16 Official Journal of the European Communities 15 . 7 . 80 COMMISSION REGULATION (EEC) No 1845/80 of 14 July 1980 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1979/80 wine-growing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 On application and subjet to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or in another warehouse belonging to a third party, of table wine covered by a storage contract under Regulation (EEC) No 2600/79 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 459/80 (2), and in particular Articles 10 and 65 thereof, Whereas Commission Regulation (EEC) No 2600/79 of 23 November 1979 on storage contracts for table wine, grape must and concentrated grape must (3), lays down detailed implementing rules for the conclusion of contracts ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that the availability during the current wine-growing year is substantially higher than usual in some regions ; Whereas the initial harvest forecasts suggest that production will be higher than the average in recent years ; Whereas the wine which is under storage contracts is stored in containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine , but subject to a limitation as to distance ; Whereas, in order to limit this measure to cases where it appears economically justified, only those storage contracts concluded or extended by the intervention agencies during a given period should be considered ; whereas, in order to ensure that the measure operates correctly, provisions should also be adopted concerning the nature of the transport and the date of submission of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs small by compa ­ rison with the total costs , a standard amount of aid should be fixed ; Article 2 Aid may be granted only where :  the distance to the new place of storage does not exceed 1 50 kilometres ; nevertheless, where storage capacity is not available within this distance, the intervention agency may authorize transport to the nearest appropriate place of storage,  the storage contracts in question have either been concluded or had their validity extended by the intervention agencies under Article 17 of Regula ­ tion (EEC) No 2600/79 prior to 15 July 1980 and, with the exception of long-term storage contracts, expire after 15 September 1980 ,  re-storage takes place between 15 July and 1 October 1980 and the transport is carried out in one more vehicles,  applications for aid shall be submitted not later than 30 September 1980 to the intervention agency of the Member State concerned ,  supporting documents in respect of the aid shall be submitted not later than 30 November 1980 to the intervention agency of the Member State concerned . Article 3 (!) OJ No L 54, 5 . 3 . 1979, p . 1 . (J ) OJ No L 57, 29 . 2 . 1980, p . 32. O OJ No L 297, 24 . 11 . 1979 , p . 15 . The aid for all table wines shall be 1-33 ECU per hectolitre . 15. 7. 80 Official Journal of the European Communities No L 181 / 17 Article 4 The event, for the purposes of Article 6 of Regulation (EEC) No 1134/68 (4), giving entitlement to payment of the aid referred to in Article 1 shall be considered as occurring on the date when the wine enters the place of storage where it is re-stored . Article 5 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall , in particular, check that the re-storage of the wine has actually taken place . 2 . Member States shall notify the Commission not later than 31 January 1981 of the quantities of wine which have been re-stored. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1980 . For the Commission Finn GUNDELACH Vice-President (4) OJ No L 188 , 1 . 8 . 1968 , p. 1 .